*471OPINION.
VAN FossaN:
Respondent having confessed error in denying the depreciation deduction, and petitioner having abandoned its claim for special assessment, we have to consider only the question of whether or not petitioner was a personal service corporation within the meaning of the Revenue Acts of 1918 and 1921.
Section 200 of the Revenue Acts of 1918 and 1921, so far as material, provides:
The term “ personal service corporation ” means a corporation whose income is to be ascribed primarily to the activities of the principal owners or stockholders who are themselves regularly engaged in the active conduct of the affairs of the corporation and in which capital (whether invested or borrowed) is not a material income-producing factor; but does not include * * * any corporation 50 per centum or more of whose gross income consists * * * of gains, profits, or income derived from trading as a principal * * *.
In considering those elements which are essential and must be coexistent to bring any corporation within the personal service classification defined by the statute, we have heretofore observed that the elasticity of the terms of the definition precludes the formulation of any rigid rule and requires the “ application of a flexible judgment” to the peculiar facts and circumstances of each case as it arises. (See Appeal of Bryant & Stratton Commercial School, Inc., 1 B. T. A. 32, and Appeal of Cliver-Wright-Rainey Co., 2 B. T. A. 561.) We have also pointed out that “ the concept underlying the whole theory of personal service corporations was to give relief to those corporations, the income of which was primarily attributable to the personal and individual activities of the principal stockholders” (Appeal of Hanley-Ried Co., 2 B. T. A. 315, 318), and that “the purpose of the statute was to grant a privilege to certain corporations whose activities consisted of the rendition of personal services, by its stockholders, for money.” (Appeal of William Morris Enterprises, Inc., 1 B. T. A. 946, 950.)
*472A photo-engraving is not a commodity or article of merchandise in any true sense of the term, nor was petitioner a manufacturer or producer or dealer in merchandise. In dealing with the petitioner, customers were not purchasing a commodity or an article of merchandise, as those terms are ordinarily understood, but were engaging the services which the petitioner offered for sale. Photo-engraving requires the exercise of a high degree of artistic skill, chemical knowledge, optical judgment and individual discretion of the draftsman. It is for this service that the customer contracts. -The physical material upon which the service is performed has little or no independent value, but is merely the means through which the desired service is rendered to the customer. The engraving is of value only to him for whom it has been especially prepared and has no value as a commodity or article of merchandise for general trade. In dismissing an indictment under the anti-trust laws of New York, charging a combination to affect the price of articles and commodities in common use, the court said:
Under no definition that I have seen can a photo-engraving be called a commodity. It is simply a substitute for wood engraving or steel engraving, or engraving on stone, which formerly performed the service now rendered by the photo-engraving.
No one has alleged that a photo-engraving is ever seen on sale in any shop in any place.
The only cases which refer or even remotely relate to photo-engravings are those in which it was held that lithographs — which resemble photo-engravings— are not commodities.
Photo-engraving is rather to be regarded as an art or a process. The defendants are not prohibited by the statute from dictating the terms on which they shall render their services, since their labors cannot in any proper sense be said to result in the production or sale of an article or commodity in common use. People v. Epstean, 170 N. Y. Supp. 68.
In a case involving a contract for lithographing, which, as the New York Court observes, is similar to photo-engraving, it was said:
The contract to manufacture and furnish articles for the especial, exclusive and peculiar use of another, with special features which he requires, and which render them of value to him but useless and unsalable to others, articles whose chief cost and value are derived from the labor and skill bestowed upon them and not from the materials on which they are made, is a contract for work and labor and not a contract of sale. Beck Lithographing Co. v. Colorado Milling, etc., 52 Fed. 700.
It seems clear, therefore, that petitioner’s business is an art requiring artistic skill and discretion and that Cocks and Clark were selling and offering for sale their personal services. They were not manufacturing or merchandising. Its customers do not seek merchandise or a commodity of exchangeable value, but desire a special service in satisfaction of their own peculiar requirements, for which they are willing to pay the stipulated price.
*473The evidence here discloses that the two owners of the corporation were highly skilled engravers, considered as the best in that part of the country, and personally performed or supervised all work of the corporation. They transacted all business with customers and it was solely upon them that customers relied for advice and suggestions and satisfactory rendition of the services desired. No salesmen or solicitors were employed and all business received was wholly attributable to the reputation of the two owners as skilled engravers of the highest class. No capital was employed in the business except that represented by the tools, machinery and equipment and the supply of materials used. The employees were a janitor, errand boy, bookkeeper, stenographer, assistant shopmen, and artists. The assistant workmen were not skilled engravers, could not complete any piece of work without the supervision, direction and assistance of the two owners, and none of the employees came in contact with customers or directly produced or attracted business to the petitioner.
The testimony of the revenue agent, who, after examination of petitioner’s returns, allowed personal service classification, was that—
Cocks and Clark were the sole life and body of this business. * * * Without these men the business would not have existed very long, * * * the bulk of their business was due to their personal ability and efforts.
The statute requires only that petitioner’s income shall be “ ascribed primarily to the activities of the principal owners of stockholders.” Strictly speaking, every employee of a corporation contributes something to producing its income and unless full force be given to the word “primarily” no corporation could be given personal service classification if it employed any assistants, however minor their duties. We do not believe the statute contemplated such a narrow construction. The word “ primarily ” was used advisedly and should be construed reasonably. In the face of the above testimony and the testimony of other witnesses who were attracted to petitioner because of the superior skill and ability of Cocks and Clark and in order to receive their advice and counsel in the work, we believe it clear that the income of this corporation was to be ascribed primarily to the activities of Cocks and Clark and that they were engaged in the active conduct of its affairs.
It would seem no less clear that capital was not a material factor in the production of its income. All the capital employed consisted of the materials and equipment with which petitioner worked in rendering the services purchased by its customers. This equipment was not a material income-producing factor in the sense contemplated by the Act. It was no more than the tools employed in performing personal services. Nor were the materials an income-producing factor for as such they were' of little or no value and certainly were not the things for which customers paid. These materials were noth*474ing more than the medium through which the petitioner transferred to its customers the skilled services of Cocks and Clark, which was the real thing contracted and paid for. Our reasoning in Appeal of Rhoades, Brownson & Kampman, Inc., 2 B. T. A. 194, 198, is equally applicable here:
These tools and equipment, which constitute practically all the capital of the company, are not unlike the kit of tools carried by every mechanic in the conduct of his business; they differ little in general from the equipment of the physician or surgeon in carrying on his profession, or the office furniture and library of the lawyer; and we a.re of the opinion that such funds as any mechanic, physician, surgeon or lawyer has invested in the tools and equipment necessary for his business are not such a form of capital as to be considered under the Revenue Act * * * as a material factor in producing earnings and profits.
Nor can it be said that the petitioner was “ trading as a principal ” within the intendment of the Act. It was not the services of the employees that the petitioner sold or traded in, for none of them were skilled engravers capable of completely performing the work from which its income was derived. These employees were engaged in separate phases of .the detail work entering into the finished object and were merely assistants to Cocks and Clark in the performance of physical details incident to completing for delivery the service desired. These employees were not known to petitioner’s customers and none of its business was acquired by reason' of their independent services or reputations as engravers. That they were of material assistance in the rendition of the services performed by Cocks and Clark and that because of such assistance a greater volume of business could be done are undoubtedly true, but that does not necessarily demonstrate trading as a principal. Congress certainly did not intend such a narrow limitation as would exclude from personal service classification every corporation, otherwise satisfying the requirements of the Act, in which the owners did not themselves physically perform every detail of the work. We can not assume that Congress intended to grant a privilege, and, in the act of granting1, imposed a limitation which would for all practicable purposes revoke the very privilege granted. As we said in Appeal of Moser & Wacker, Inc., 4 B. T. A. 1021, 1025:
Every lawyer, physician or engineer who uses the services of an employee or who has a brief typed by a public stenographer, a test made by a* chemist, or a plan traced by a draughtsman, is in this sense “ trading ” in the services of other people. Would it be seriously contended that such “ trading ” was contemplated by section 200? We think not.
In Appeal of William Morris Enterprises, Inc., supra, we said:
When a client goes to a lawyer, a doctor or an engineer, he retains his services. It may be that a large part of the work done under the retainer will be performed by a clerk, a nurse or a draftsman^ in the employ of the professional man, but it is ¡Ms ability, skill, or judgment that is desired, whether exercised *475directly or by way of supervision. It is Ms reputation that attracts patrons. It is he who will be held responsible for the quality of the services rendered.
And so it is in the instant appeal. Customers sought the services of 'Cocks and Clark and it was their ability, skill and judgment that was desired, whether exercised directly or by supervision. It was their reputation that attracted patrons and they were responsible for the quality of the services rendered. In the case of Westermann & Pagano, Inc., 2 B. T. A. 1308, personal service classification was granted though it appeared that at times the corporation employed as many as 25 copy artists, whose aggregate salaries in the taxable year amounted to $80,593.88. In that case, as in the present, customers were attracted solely by the skill and reputation of the stockholders.
We say here, as we did in Appeal of Rhoades, Brownson & Kampman, Inc., supra:
The record in this case is clear and contains convincing evidence that the taxpayer as a corporate organization * * * was engaged only in selling the services of its members in the performance of a business requiring special qualifications as to skill, experience, and knowledge of a .technical character, and that the corporate form of organization must have been adopted by the members of the taxpayer company simply as a matter of convenience in organizing and selling the personal services of its members.
We have carefully examined the cases cited by respondent and find that each of them is clearly distinguishable upon its facts from the instant appeal.
Petitioner complies with all the requirements of a personal service corporation imposed by the Revenue Acts of 1918 and 1921 and respondent erred in denying it classification as such. See Bryant & Stratton Commercial School, Inc., supra; Westermann & Pagano, Inc., supra; Moser & Wacker, Inc., supra; and Innes-Behney Optical Co., 7 B. T. A. 982.
Reviewed by the Board.

Judgment will he entered on 15 days' notice, under Rule 50.